Citation Nr: 1636587	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  08-19 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee and bilateral pes planus disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981.  He also            had additional Reserve service to include periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from        a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been added to the record.

In October 2010 and again in May 2015, the Board remanded this matter for additional development.   

For the reasons indicated below, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a low back disability.  He attributes this condition to his service-connected left knee and bilateral pes planus disabilities. 

Pursuant to the Board's May 2015 remand, the AOJ was to obtain a medical opinion addressing whether the Veteran's low back disability was caused by or permanently worsened beyond normal progression by the Veteran's service-connected left knee and/or bilateral pes planus disabilities, to include as a result of gait disturbance.  

The AOJ obtained a February 2016 medical opinion, in which the examiner opined that it was less likely than not that the Veteran's current low back disability was proximately due to or the result of the Veteran's service-connected conditions.   This opinion, however, spoke to causation and does not clearly address whether   the Veteran's service-connected disabilities aggravated the Veteran's current low back disability beyond normal progression.  Accordingly, a supplemental medical opinion must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum medical opinion addressing whether the Veteran's low back disability is aggravated by his service-connected left knee and/or bilateral pes planus disabilities.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled. 

Specifically, following review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability was permanently worsened beyond normal progression (as opposed to a temporary exacerbation of symptoms) by his service-connected left knee and/or bilateral pes planus disabilities, to include as a result of gait disturbance.

If the low back disability is permanently worsened beyond normal progression (aggravated), then the examiner should quantify the degree of aggravation,     if possible.  A complete rationale for all opinions expressed should be provided.

2.  After undertaking the above development and any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied issue a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




